Citation Nr: 1426971	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-19 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a stress fracture of the left tibia.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a stress fracture of the right tibia.

3.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis in the right foot.

4.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis in the left foot.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned initial noncompensable ratings for stress fractures of the bilateral tibia and bilateral plantar fasciitis.  While the appeal was pending, the RO increased the initial rating to 10 percent for each of these four disabilities in a May 2008 rating decision.

In June 2012, the Board remanded the case for additional development.  It now returns for further appellate review.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required under Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the most recent readjudication, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

In the March 2012 Informal Hearing Presentation, the issues of reopening a claim of service connection for valvular heart disease, entitlement to service connection for arm and hand numbness, and entitlement to service connection for elevated blood pressure were raised.  The Board referred these issues for adjudication in its June 2012 decision; however no action appears to have been taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board has no jurisdiction and again refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its June 2012 remand, the Board directed that a VA examination be provided to assess the severity of the Veteran's service-connected bilateral tibia stress fractures and plantar fasciitis.  The claims file contains three resulting VA examination reports, all dated in September 2012, and all completed by the same VA examiner.  

The report for the general medical examination does not reflect that the claims file was reviewed as requested in the Board's 2012 Remand; the report of the plantar fasciitis examination does not actually describe the current symptoms of the condition or its severity; and the report of the stress fracture examination contains the confusing entry that the Veteran never had stress fractures.  A new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, it appears that relevant private treatment records may be outstanding.  In December 2012, the Veteran provided a VA Form 21-4142 stating that she was treated from December 2004 through December 2005 for stress fractures and plantar fasciitis at North Louisiana Orthopaedic and Sports Medicine Clinic.  Her disability rating is effective December 23, 2005, the day after she separated from service; thus these treatment records may be relevant to show the severity of her symptoms early in the appeal period and should be obtained.

VA treatment records contain multiple references to bone scans of the legs conducted at "St. Francis."  On remand, the Veteran should be given the opportunity to identify any such treatment records and provide a release for them to be obtained.  Finally, the most recent VA treatment records in the claims file are dated September 2012; on remand any subsequent relevant VA treatment records must be obtained.

In light of the remand of the Veteran's higher rating claims, the Board finds that the Veteran's claim of entitlement to a TDIU is intertwined with the adjudication of those issues.  As such, this issue must likewise be remanded and the VA medical examination of the Veteran should include consideration of whether she is prevented from securing or following a substantially gainful occupation due to her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records relevant to the Veteran's legs and feet dated since September 2012, including from the North Texas VA Health Care System.

2.  Ask the Veteran to identify any additional private provider who treated her legs or feet, including "St. Francis."  After securing any necessary authorization, attempt to obtain treatment records from any identified private provider who treated the Veteran for her legs or feet, including North Louisiana Orthopaedic and Sports Medicine Clinic (December 2004 through December 2005).

3.  After associating any outstanding records with the claims file, the Veteran should be afforded an appropriate VA examination to determine the severity of her service-connected bilateral tibia stress fractures and bilateral plantar fasciitis.  To the extent possible, the Board requests that the examiner be distinct from the September 2012 VA examiner.  The claims file (paper and electronic) should be reviewed by the examiner in conjunction with the examination and such review should be noted.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should describe the symptoms and degree of disability (for example, slight, moderate, severe) caused by each condition.  To the extent possible, the examiner should distinguish symptoms due to service connected disability from non-service connected disability, i.e., symptoms due to the service connected plantar fasciitis should be distinguished from symptoms due to non-service connected pes planus, and symptoms due to residuals of service connected tibia stress fractures distinguished from symptoms due to non-service connected joint arthritis. 

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected bilateral tibia stress fractures and bilateral plantar fasciitis, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation. 

The examiner should be sure to address the multiple work restrictions issued during the appeal period by her VA physicians.  A complete rationale for any opinion expressed and conclusion reached should be set forth.

4.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


